Citation Nr: 1623429	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-14 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for chronic sciatica, claimed as secondary to a lumbar spine disorder.

3.  Entitlement to service connection for a vision disorder, to include as due to chemical/gas exposure and/or as secondary to sinusitis and/or service-connected migraine headaches.

4.  Entitlement to service connection for a skin disorder, to include as due to chemical/gas exposure.

5.  Entitlement to service connection for a thyroid disorder, to include hyperthyroidism, claimed as due to chemical/gas exposure and/or ionizing radiation exposure.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the September 2008 decision, which was issued in October 2008, the RO denied service connection for a lumbar spine disorder, chronic sciatica, vision loss, a skin condition, and sinusitis.  In July 2009, she submitted a notice of disagreement (NOD) as to the denial of service connection for sinusitis, in relevant part, and, after the issuance of a statement of the case in April 2011, perfected her appeal of such issue in May 2011.  While the Veteran did not enter a NOD as to the denial of service connection for a lumbar spine disorder, chronic sciatica, vision loss, and a skin condition, additional evidence consisting of private medical records, VA treatment records, and her statements was associated with the record within one year of the issuance of the October 2008 rating decision.  As such, the August 2010 rating decision reconsidered the Veteran's claims pursuant to 38 C.F.R § 3.156(b) (2015).  Subsequently, she perfected an appeal as to the August 2010 rating decision addressing such claims, as well as the issue of entitlement to service connection for hyperthyroidism.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  With respect to the Veteran's thyroid disorder, the Board notes that she initially characterized such claim as hyperthyroidism.  However, the evidence shows that the Veteran has had various diagnoses involving her thyroid, to include simple goiter (April 29, 2005, VA treatment record), thyromegaly, and hyperthyroidism (September 2009 VA examination).  Therefore, the Board has broadly recharacterized such claim as entitlement to service connection for a thyroid disorder.

In February 2016, the Veteran and her daughter testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is associated with the record.  At the hearing, the undersigned agreed to hold the record open for 60 days to allow for the submission of additional evidence.  In March 2016, the Veteran and her representative submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.

In March 2016, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) in which she claimed service connection for depression.  Such issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with her appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's lumbar spine disorder, her service treatment records (STRs) reflect that she reported low back pain in May 2000 and during her pregnancy in January 2001.  Also, a February 2001 separation examination showed that the Veteran experienced mild tenderness of the paraspinal muscles and probable muscle strain.  She testified at her February 2016 Board hearing that she injured her back while lifting equipment and continued to have problems after service, for which she has sought emergency room treatment for flare-ups and VA treatment at the Pensacola VA Medical Center (VAMC) since 2007.  See Board hearing transcript at 39-45.  Post-service VA and private treatment records generally show that the Veteran has sought treatment for back pain.  

In light of such, the Veteran was afforded a VA examination in April 2010, at which time the examiner diagnosed acute lumbar strain and lumbar myofascial pain syndrome.  She opined that the acute lumbar strain was transient and resolved without residuals and that the myofascial pain syndrome is not caused by or related to such lumbar strain.  However, the examiner did not offer a rationale for her opinion.  Additionally, the Veteran submitted a March 2016 letter from a VA physician who indicated that the Veteran has back pain that is related to service.  However, such letter does not provide a specific back diagnosis or rationale for such opinion.  Consequently, the Board finds that both the April 2010 and March 2016 opinions are inadequate for adjudication purposes.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination so as to determine the nature and etiology of her lumbar spine disorder.

With regard to the Veteran's sciatica, she testified that, over time, her back disorder resulted in pain that initially radiated down one leg and now affects both legs and that she sought physical therapy treatment at the VA in Pensacola.  The Veteran's STRs include a January 18, 2001, record showing that she complained of shooting lower back pain whenever she puts weight on her legs.  Post-service private treatment records from Sacred Heart Hospital dated September 2, 2012, show a diagnosis of sciatica.  Based on the theory of secondary service connection, the Board finds that the Veteran's claim of service connection for chronic sciatica as secondary to a lumbar spine disorder is inextricably intertwined with the remanded claim for service connection for such lumbar spine disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Accordingly, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris.

Regarding her claimed vision disorder, the Veteran indicated at the February 2016 Board hearing that she has a vision disorder that was caused or aggravated by her sinusitis and/or service-connected migraine headaches.  Additionally, she contended that any vision problems due to refractive error were aggravated, or that there is a superimposed injury, as a result of her in-service work in a gas chamber.  See Board hearing transcript at 30.  The Veteran was afforded a VA examination in April 2010, at which the examiner noted that the Veteran had refractive errors and a history of blurry vision associated with severe headache.  The examiner reported no ophthalmological treatment rendered for the reported condition and no additional reported eye injury, surgery, or disease.  Nevertheless, in the March 2016 letter, a VA physician opined that the Veteran has vision problems that are at least as likely as not related to or were caused by the Veteran's military service.  However, such letter does not provide a specific eye diagnosis or rationale for such opinion.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination so as to determine the nature and etiology of any vision disorder.

Pertinent to her claimed skin disorder, the Veteran's representative indicated at the February 2016 Board hearing that the Veteran has a diagnosis of eczema, for which she has sought treatment.  See Board hearing transcript at 31.  The Veteran testified that she has consistently experienced the same type of skin issues, which undergo periods of waxing and waning, since service.  See Board hearing transcript at 35.  The Board notes that the Veteran originally claimed that the she had a skin disorder due to chemical exposure.  Her STRs show treatment for urticaria and acne (July 22, 1999).

The Veteran was afforded a VA examination in July 2010, at which time the examiner noted that she complained of dry, peeling patches of skin, discoloration, and spots described as blisters that will drain pus on the arms, legs, and truck.  The examiner reported no diagnosis of a skin condition despite the Veteran's subjective complaints.  Nevertheless, in the March 2016 letter, a VA physician opined that the Veteran has recurrent skin lesions that are at least as likely as not related to or were caused by the Veteran's military service.  However, such letter does not provide a specific skin diagnosis or rationale for such opinion.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination, to be conducted during an outbreak if possible, so as to determine the nature and etiology of any skin disorder.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (when a claimant's medical history indicates that a Veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating); Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).   

Regarding her thyroid disorder, the Veteran asserted at the February 2016 Board hearing that she first experienced symptoms in service, to include heart palpitations.  See Board hearing transcript at 4.  She also testified that she was officially diagnosed with a thyroid disorder in 2007 at Sacred Heart Hospital in Pensacola, Florida, that she has a prescription for methimazole, and that she currently self-medicates with herbal supplements because of the bad side effects of methimazole.  See Board hearing transcript at 5-6.  Additionally, in a September 2008 statement, the Veteran asserted that she has hyperthyroidism due to in-service radiation and chemical exposure.  The Veteran's STRs show notes of an enlarged thyroid without masses (May 25, 2000), thyroid nodule (May 25, 2000, active problem list), history of enlarged thyroid (February 20, 2001, report of medical assessment), and thyroid mildly enlarged without masses (February 2001 separation examination).

The Veteran was afforded VA examinations in September 2009 and April 2010.  The September 2009 examiner reported diagnoses of thyromegaly (enlarged thyroid), which was noted to occur in service and was asymptomatic, and hyperthyroidism, which was noted to occur after service and has resolved.  The April 2010 examiner reported a diagnosis of hyperthyroidism and opined that it is less likely than not caused by or related to service and that there is no continuity of care from 2001-2007.  However, the Board notes that the evidence includes treatment records from Pensacola Naval Hospital showing an assessment of simple goiter on April 29, 2005.  Furthermore, in the March 2016 letter, a VA physician opined that the Veteran has hyperthyroidism that is at least as likely as not related to or is caused by the Veteran's military service.  However, such letter does not provide a rationale for such opinion.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination so as to determine the nature and etiology of any thyroid disorder.

With regard to sinusitis, the Veteran asserted at the February 2016 Board hearing that she first experienced symptoms in service, to include watery eyes, post-nasal drip, congestion, upper respiratory infections, and hoarseness, and that such symptoms have continued since service.  See Board hearing transcript at 15-16.  She also testified that she has been treated for sinusitis at the Pensacola VAMC and is on consistent medication for sinusitis or sinus infections.  See Board hearing transcript at 17.  The Veteran's STRs show notes of a possible sinus infection (February 25, 2000), history of sinus problems (February 20, 2001, report of medical assessment), and history of sinus headaches and sinus problems (February 2001 separation examination).

The Veteran was afforded VA examinations in August 2008 and March 2011.  The August 2008 examiner reported a diagnosis of recurrent sinusitis without objective residuals and stated that he could not opine on its relation to service without resorting to mere speculation.  The March 2011 examiner reported that, despite subjective complaints, no objective findings support a current diagnosis of sinusitis.  However, the Board notes that the evidence includes a May 2015 VA disability benefits questionnaire indicating that the Veteran has significant sinusitis with sinus polyps and nasal septal deviation to the left.  Furthermore, in the March 2016 letter, a VA physician opined that the Veteran has chronic sinusitis that is at least as likely as not related to or is caused by the Veteran's military service.  However, such letter does not provide a rationale for such opinion.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination so as to determine the nature and etiology of any sinusitis.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from December 2014 to the present, should be obtained.

Finally, the Veteran should be provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of her claims of entitlement to service connection for chronic sciatica and a vision disorder.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claims of entitlement to service connection for chronic sciatica and a vision disorder on a secondary basis.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to her claims for a lumbar spine disorder, chronic sciatica, a vision disorder, a skin disorder, a thyroid disorder, and sinusitis.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated from December 2014 to the present from the Pensacola VAMC and any identified records showing treatment for eczema.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current lumbar spine disorder with chronic sciatica.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's back complaints, to include consideration of lumbar strain and myofascial pain syndrome noted in the record.  The examiner should also indicate whether the Veteran has sciatica as a result of her back disorder.

Then, the examiner should provide an opinion with respect to any current disability as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disorder had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of STRs showing treatment for mechanical low back pain (May 4, 2000) and history of low back pain, probable muscle strain (February 20, 2001 separation examination).  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  A complete rationale for the opinion expressed should be provided.

4.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present vision disorder.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's vision complaints.  

Then, the examiner should provide an opinion with respect to any current disability as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of exposure to chemicals/gas. 

If a refractive error is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) was additional disability due to disease or injury superimposed upon such defect during service, to include as a result of exposure to chemicals/gas.  If so, please identify the additional disability.

The examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any vision disorder was caused by OR aggravated (permanently increased in severity) by the Veteran's sinusitis and/or service-connected migraine headaches.  

A complete rationale for the opinion expressed should be provided.

5.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present skin disorder.  If possible, such examination should be conducted during an outbreak.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's skin complaints.  

Then, the examiner should provide an opinion with respect to any current disability as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of exposure to chemicals/gas and STRs showing treatment for urticaria and acne (July 22, 1999).

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology, to include her contention that her skin symptoms wax and wane over time.  The examiner's opinion must include a detailed rationale for all conclusions reached.

6.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current thyroid disorder.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's thyroid complaints, to include consideration of past diagnoses of simple goiter, thyromegaly, and hyperthyroidism included in the record.  

Then, the examiner should provide an opinion with respect to any current disability as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of exposure to radiation and chemicals/gas and STRs showing enlarged thyroid without masses (May 25, 2000), thyroid nodule (May 25, 2000, active problem list), history of enlarged thyroid (February 20, 2001, report of medical assessment), and thyroid mildly enlarged without masses (February 2001 separation examination).  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  A complete rationale for the opinion expressed should be provided.

7.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of sinusitis.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's sinus complaints, to include consideration of sinusitis and paranasal sinus disease noted in the record.  

Then, the examiner should provide an opinion with respect to any current disability as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of STRs showing a possible sinus infection (February 25, 2000), history of sinus problems (February 20, 2001, report of medical assessment), and history of sinus headaches and sinus problems (February 2001 separation examination).  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  A complete rationale for the opinion expressed should be provided.

8.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

